
	
		III
		110th CONGRESS
		1st Session
		S. RES. 265
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2007
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the St. Mary’s College of
		  Maryland sailing team for winning the 2007 Inter-collegiate Sailing Association
		  (ICSA) Women’s National Championship and the 2007 ICSA Team Race National
		  Championship.
	
	
		Whereas on May 25, 2007, the St. Mary’s College of
			 Maryland Lady Seahawks won the 2007 Inter-collegiate Sailing Association (ICSA)
			 Women’s National Championship in Norfolk, Virginia;
		Whereas the 2007 ICSA Women’s National Champions defeated
			 17 other teams;
		Whereas the 2007 ICSA Women’s National Champions are
			 Jennifer Chamberlin, Mattie Farrar, Adrienne Patterson, Melissa Pumphrey, and
			 Sara Morgan Watters;
		Whereas Adrienne Patterson is the first Lady Seahawk to be
			 named the ICSA Female College Sailor of the Year;
		Whereas on May 29, 2007, the St. Mary’s College of
			 Maryland Seahawks won the 2007 ICSA Team Race National Championship defeating
			 13 other teams in Annapolis, Maryland;
		Whereas the 2007 victory is the fourth ISCA Team Race
			 National Championship and the second Women's National Championship for the St.
			 Mary's College of Maryland Seahawks;
		Whereas the 2007 ICSA Team Race National Champions are
			 Jennifer Chamberlin, Myles Gutenkunst, John Howell, Phelps Kelley, Jesse
			 Kirkland, John Loe, Maggie Lumkes, Meredith Nordhem, and Hilary Wiech;
			 and
		Whereas the coaches of the 2007 ICSA Women's National
			 Champions and the 2007 ICSA Team Race National Champions are Adam Werblow and
			 William Ward: Now, therefore, be it
		
	
		That the Senate congratulates the St.
			 Mary’s College of Maryland sailing team for winning the 2007 ICSA Women’s and
			 Team Race National Championships.
		
